Exhibit 99.1 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS & MANAGEMENT INFORMATION CIRCULAR April 14, 2010 JAGUAR MINING INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the annual meeting (the "Meeting") of the holders of common shares (the "Shareholders") of Jaguar Mining Inc. (the "Corporation") will be held at the Fairmont Royal York, 100 Front Street, Toronto, Ontario, Canada, on Thursday, May 13, 2010 at 4:00 p.m. (Eastern Standard Time) for the following purposes: 1. to receive and consider the consolidated financial statements of the Corporation for its financial year ended December 31, 2009, together with the report of the auditors thereon; 2. to elect the directors for the ensuing year; 3. to reappoint the auditors of the Corporation for the ensuing year and authorize the directors to fix their remuneration; and 4. to transact such further or other business as may properly come before the Meeting or any adjournment(s) or postponement(s) thereof. The Board of Directors of the Corporation has fixed the record date as of April 5, 2010 for the purposes of determining Shareholders entitled to receive notice of, and to vote at, the Meeting and any postponement or adjournment thereof.Registered Shareholders who are unable to attend the Meeting in person are entitled to be represented by proxy and are requested to properly complete, sign, date and return the form of proxy accompanying this Notice of Meeting in the envelope provided for that purpose.In order to appoint a proxy nominee to represent, attend and act on behalf of a Shareholder at the Meeting, Shareholders must properly complete, sign and date the accompanying form of proxy and (i) deposit the form of proxy with Computershare Investor Services Inc., the Corporation's registrar and transfer agent, at the address set out in the accompanying form of proxy no later than 5:00 p.m. (Eastern Standard Time) on May 11, 2010, or at least 48 hours, excluding Saturdays, Sundays and holidays, prior to any adjournment or postponement of the Meeting at which the proxy is to be used, or (ii) deposit the form of proxy with the Chairman of the Meeting on the day of the Meeting or any adjournment or postponement thereof at which the proxy is to be used prior to the commencement thereof.As an alternative to voting in person at the Meeting or delivering a form of proxy as described above, registered Shareholders may vote by telephone or via the Internet by following the instructions set out in the form of proxy and Circular accompanying this Notice of Meeting.Beneficial Shareholders who receive the form of proxy or other voting instruction form directly from the Corporation or through an intermediary must deliver their proxy or voting instruction form, as applicable, in strict accordance with the instructions set out therein. Shareholders who are unable to attend the Meeting in person are urged to complete, sign, date and return the form of proxy or voting instruction form, as applicable, in accordance with the instructions set out therein to Computershare Investor Services Inc. as soon as possible so that as large a representation as possible may be had at the Meeting. DATED at Concord, New Hampshire, this 14th day of April, 2010. BY ORDER OF THE BOARD OF DIRECTORS OF JAGUAR MINING INC. DANIEL R. TITCOMB Daniel R. Titcomb President & Chief Executive Officer TABLE OF CONTENTS VOTING AND EXERCISE OF DISCRETION BY PROXIES 3 RECORD DATE, VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF 3 INTEREST OF CERTAIN PERSONS AND COMPANIES IN MATTERS TO BE ACTED UPON 4 ELECTION OF DIRECTORS 4 APPOINTMENT AND REMUNERATION OF AUDITOR 7 STATEMENT OF EXECUTIVE COMPENSATION 7 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 23 NORMAL COURSE ISSUER BID 23 INDEBTEDNESS OF DIRECTORS, EXECUTIVE OFFICERS AND OTHERS 24 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 24 MANAGEMENT CONTRACTS 24 DIRECTORS' AND OFFICERS' INSURANCE AND INDEMNIFICATION 25 OTHER BUSINESS 25 CORPORATE GOVERNANCE DISCLOSURE 25 ADDITIONAL INFORMATION 31 APPROVAL 31 i JAGUAR MINING INC. 125 North State Street Concord, New Hampshire U.S.A.03301 MANAGEMENT INFORMATION CIRCULAR This Management Information Circular, including all exhibits hereto (the "Circular"), is furnished in connection with the solicitation by the management of Jaguar Mining Inc. (the "Corporation" or "Jaguar") of proxies to be used at the annual meeting of holders of common shares (the "Shareholders") of the Corporation or any and all adjournments or postponements thereof (the "Meeting") to be held at 4:00 p.m. (Eastern Standard Time) on May 13, 2010 (the "Meeting Date") at the Fairmont Royal York, 100 Front Street West, Toronto, Ontario, Canada for the purposes set forth in the accompanying notice of meeting. APPOINTMENT AND REVOCATION OF PROXIES General The solicitation of proxies will be primarily by mail but proxies may also be solicited personally or by telephone, e-mail, internet, facsimile or other means of communication by regular employees, officers, directors and agents of the Corporation at nominal cost.The cost of such solicitation by management will be borne by the Corporation.The Corporation will reimburse investment dealers, banks, custodians, nominees and other fiduciaries for permitted fees and costs incurred by them in mailing soliciting materials to the beneficial owners of common shares (the "Shares") of the Corporation.Except as otherwise stated, the information contained herein is given as of April 7, 2010. Only registered Shareholders or their duly appointed proxy nominees are permitted to vote at the Meeting.You are a non-registered Shareholder if you are a Shareholder whose Shares are registered in the name of an intermediary, such as an investment dealer, bank, trust company, trustee, custodian, or other nominee, or a clearing agency in which the intermediary participates (a "Non-Registered Holder"). These securityholder materials are being sent to both registered Shareholders and Non-Registered Holders.If you are a Non-Registered Holder, and the Corporation or its agent has sent these materials directly to you, your name and address and information about your holdings of securities have been obtained in accordance with applicable securities regulatory requirements from the intermediary holding the securities on your behalf. 1 Non-Registered Holders who have not objected to their intermediary disclosing certain information about them to the Corporation are referred to as "NOBOs", whereas Non-Registered Holders who have objected to their intermediary disclosing ownership information about them to the Corporation are referred to as "OBOs".In accordance with National Instrument 54-101 - Communication with Beneficial Owners of Securities of a Reporting Issuer, the Corporation has elected to send the Notice of Meeting, this Circular and the related form of proxy or voting instruction form (collectively, the "Meeting Materials") directly to the NOBOs, and indirectly to the OBOs through their intermediaries.By choosing to send the Meeting Materials directly to NOBOs, the Corporation (and not the intermediary holding Shares on behalf of the NOBOs), has assumed responsibility for (i) delivering the Meeting Materials to the NOBOs, and (ii) executing their proper voting instructions. Registered Shareholders The proxy nominees named in the form of proxy accompanying this Circular are officers of the Corporation.A Shareholder desiring to appoint some other person (who need not be a Shareholder) to represent, attend and act on behalf of the Shareholder at the Meeting may do so either by inserting such person's name in the blank space provided in that form of proxy or by completing another proper form of proxy.In either case, the proxy must be properly completed, signed, dated, and (i) deposited with Computershare Investor Services Inc. ("Computershare"), the Corporation's registrar and transfer agent, at the address indicated on the enclosed envelope so that it is received prior to 5:00 p.m. (Eastern Standard Time) on May 11, 2010, or at least 48 hours, excluding Saturday, Sundays and holidays, prior to any adjournment or postponement of the Meeting at which the proxy is to be used, or (ii) deposited with the Chairman of the Meeting on the day of the Meeting prior to the commencement of the Meeting. As an alternative to voting in person at the Meeting or delivering a form of proxy as described above, a registered Shareholder (a Shareholder whose name appears on the certificate(s) representing its Shares) may vote by telephone or via the Internet.To vote by telephone, a registered Shareholder must call the toll-free phone number specified on the enclosed form of proxy from a touch tone telephone and, when prompted, enter their Holder Account Number and Proxy Access Number as set out on the form of proxy and then listen for voting instructions.If a Shareholder's form of proxy does not contain a Holder Account Number or a Proxy Access Number, they will not be able to vote by telephone. To vote using the Internet, a registered Shareholder must go to the website specified on the enclosed form of proxy, enter the Holder Account Number and Proxy Access Number set out on the form of proxy and then follow the voting instructions on the screen.If a Shareholder's form of proxy does not contain a Holder Account Number or a Proxy Access Number, they will not be able to vote via the Internet. If you vote by telephone or by using the Internet, DO NOT complete or return the enclosed form of proxy.Voting by mail is the only method to vote Shares held in the name of a corporation, or to vote Shares being voted on behalf of another individual.Voting by mail or using the Internet are the only methods by which a Shareholder may appoint a person as proxy nominee, other than the management proxy nominees named in the form of proxy accompanying this Circular, to represent, attend and act on behalf of the Shareholder at the Meeting. Non-Registered Shareholders If you are a NOBO, please complete and return the voting instruction form (as opposed to the form of proxy) accompanying this Circular as specified in the voting instruction form.The voting instruction form applicable to NOBOs allows for voting by telephone, via the Internet or by mail, depending on the applicable circumstances. 2 If you are an OBO, the intermediary holding the Shares on your behalf is required to forward the Meeting Materials to you (unless you have waived your right to receive them) and to seek your instructions as how to vote your Shares in respect of each of the matters described in this Circular to be voted on at the Meeting.Each intermediary has its own procedures which should be carefully followed by Non-Registered Holders who are OBOs to ensure that their Shares are voted by the intermediary on their behalf at the Meeting.These procedures may allow for voting by telephone, via the Internet, by mail and/or by facsimile.The applicable instructions for each such method of voting will be set out in the form of proxy or voting instruction form provided by the intermediary.OBOs should contact their intermediary and carefully follow the voting instructions provided by such intermediary.Alternatively, OBOs who wish to vote their Shares in person at the Meeting may do so by appointing themself as the proxy nominee by writing their own name in the space provided on the form of proxy or voting instruction form provided to them by the intermediary and following the intermediary's instructions for return of the executed form of proxy or voting instruction form. Revocation of Proxies A proxy given pursuant to this solicitation may be revoked by instrument in writing, including another proxy bearing a later date, executed by the Shareholder or by his or her attorney authorized in writing, and deposited either: (i) with the Corporation or Computershare no later than 5:00 p.m. (Eastern Standard Time) on May 12, 2010 or the last business day preceding the day of any adjourned or postponed Meeting; (ii) with the Chairman of the Meeting on the day of the Meeting prior to the commencement of the Meeting; or (iii) in any other manner permitted by law. VOTING AND EXERCISE OF DISCRETION BY PROXIES Shares represented by proxy will be voted for, or withheld from voting in respect of, each of the matters described herein in accordance with the instructions of Shareholders on any ballot that may be called for and, if a Shareholder specifies a choice with respect to any matter to be acted upon, the Shares will be voted accordingly.IN THE ABSENCE OF SUCH SPECIFICATION OF VOTING PREFERENCE, SUCH SHARES SHALL BE VOTED "FOR" EACH OF THE MATTERS SET FORTH IN THIS CIRCULAR.The form of proxy accompanying this Circular confers discretionary authority upon the proxy nominees named therein with respect to amendments or variations to matters identified in the Notice of Meeting accompanying this Circular, or other matters which may properly come before the Meeting. At the date of this Circular, management knows of no such amendments, variations or other matters to come before the Meeting.However, if any amendments, variations or other matters which are not now known to management should properly come before the Meeting, the Shares represented by proxies in favour of the proxy nominees named in the form of proxy will be voted on such matters in accordance with the best judgment of such proxy nominee. RECORD DATE, VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The authorized capital of the Corporation consists of an unlimited number of Shares.The Shares are listed on the Toronto Stock Exchange ("TSX") and the New York Stock Exchange ("NYSE") under the symbol "JAG".As of April 7, 2010, the Corporation had 84,068,648 Shares issued and outstanding, with each Share carrying the right to one vote. In accordance with applicable laws, the board of directors of the Corporation (the "Board") has provided notice of and fixed the record date as of April 5, 2010 (the "Record Date") for the purposes of determining Shareholders entitled to receive notice of, and to vote at, the Meeting, and has obtained a list of all persons who are registered holders of Shares at the close of business on the Record Date and the number of Shares registered in the name of each person on that date.Each Shareholder registered on the list of Shareholders of the Corporation as at the close of business on the Record Date will be entitled to receive notice of the Meeting and will be entitled to one vote at the Meeting for each Share registered in his or her name as it appears on the list. 3 To the best of the knowledge of the directors and executive officers of the Corporation, no person or company beneficially owns, directly or indirectly, or exercises control or direction over, voting securities carrying 10 percent or more of the voting rights attached to any class of outstanding voting securities of the Corporation, as of April 7, 2010. INTEREST OF CERTAIN PERSONS AND COMPANIES IN MATTERS TO BE ACTED UPON No person who has been a director or officer of the Corporation at any time since the beginning of the 2009 fiscal year, no proposed nominee for election as a director of the Corporation, and no associate or affiliate of any of the foregoing, has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in any matter to be acted upon at the Meeting. ELECTION OF DIRECTORS At the Meeting, Shareholders will be asked to re-elect the six current directors (the "Nominees") to the Board. In accordance with its authority, the Board has determined that the number of directors to be elected at the Meeting, to serve until the next annual meeting of shareholders or until a successor is elected or appointed, is six.Unless such authority is withheld, the management nominees named in the accompanying form of proxy intend to vote "FOR" the election of the Nominees.Management does not contemplate that any of the Nominees will be unable to serve as a director, but, if that should occur for any reason prior to the Meeting, the management nominees named in the accompanying form of proxy reserve the right to vote for another person as a director in their discretion unless authority to vote in the election of directors is withheld.Each director elected will hold office until the close of business at the next annual meeting of the Shareholders or until his successor is elected or appointed.To be effective, the resolution must be approved by a majority of the votes cast by Shareholders represented in person or by proxy on the matter at the Meeting. The table below sets forth for each Nominee (i) their name, (ii) their present principal occupations, businesses or employments and, for each Nominee not employed by the Corporation, the name and principal business of any such company that employs such Nominee, (iii) the province or state and country where they reside, (iv) whether they arean independent director, (v) all major positions and offices with the Corporation now held by each of them, including committees on which they serve, (vi) the periods of their service as directors of the Corporation, and (vii) the number of voting securities of the Corporation or any subsidiary of the Corporation beneficially owned, controlled or directed, directly or indirectly, by each of them. 4 Nominees to the Board Name, Principal Occupation (and company if other than the Corporation) and Province/State and Country of Residence Position(s) with the Corporation Director Since Shares Beneficially Owned, Directly or Indirectly, Controlled or Directed(1) Andrew C. Burns(2) Independent business consultant Ontario, Canada
